Case 2:20-cv-14129-XXXX Document 1 Entered on FLSD Docket 04/29/2020 Page 1 of 22




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

  DAVID POSCHMANN,

                    Plaintiff,
  v.                                                              CASE NO.

  KAMPGROUNDS OF AMERICA, INC.,

                    Defendant.
  _______________________________________ /

                                              COMPLAINT

           Plaintiff, David Poschmann, by and through his undersigned counsel, hereby sues the

   Defendant, Kampgrounds of America, Inc., for injunctive relief pursuant to the Americans With

   Disabilities Act, 42 U.S.C. §12181, et seq. (the "ADA") and in support thereof states as follows:

                                             JURISDICTION

               1.   This court has subject-matter jurisdiction since this action arises pursuant to 28

   U.S.C. § 1331 and §1343 and Plaintiffs claim arises under 42 U.S.C. §12181 et seq. based upon

   Defendant's violations of Title III of the ADA.

                                                  VENUE

               2.   Venue lies in this district pursuant to 28 U.S.C. § 1391(b) because, inter alia, a

   substantial part of the events or omissions giving rise to the claim asserted herein occurred in this

   district.

                                                 PARTIES

               3.   Plaintiff, David Poschmann, is an individual residing in this district who is over

   eighteen years of age and sui juris. Plaintiff is disabled as such term is defined by the ADA and

   is substantially limited in performing one or more major life activities due to the amputation of

   his right leg in 2012. Plaintiff uses a wheelchair to ambulate. Plaintiff drives his own specially
Case 2:20-cv-14129-XXXX Document 1 Entered on FLSD Docket 04/29/2020 Page 2 of 22




  equipped vehicle and has a valid disabled parking permit from the Florida Department of

  Highway Safety and Motor Vehicles. Defendant's online places of lodging reservation system

  fails to comply with the requirements of 28 C.F.R. §36.302(e) and therefore Plaintiffs full and

  equal enjoyment of the goods, services, facilities, privileges, advantages and/or accommodations

  offered thereon are restricted and limited because of Plaintiffs disability and will be restricted in

  the future unless and until Defendant is compelled to cure the substantive ADA violations

  contained on the places of lodging online reservation system. Plaintiff intends to visit the online

  reservation system for Defendant's places of lodging in the near future to book a guest cabin and

  utilize the goods, services, facilities, privileges, advantages and/or accommodations being

  offered and/or to test the online reservation system for compliance with 28 C.F.R. §36.302(e).

           4.                Defendant is the owner and/or direct or indirect operator of hundreds of

  campground locations throughout the continental United States of America commonly known as

  Kampgrounds of America or KOA.1 The KOA campgrounds listed on Exhibits "A" and "B"

  hereto, which are incorporated herein by reference, are hereinafter collectively referred to as the

  "Places of Lodging". The KOA campgrounds family consists of three members, two of which

  (the Holiday Campgrounds and the Resort Campgrounds) offer cabin camping and/or deluxe

  cabin camping wherein guests are invited to rent furnished cabins at KOA campgrounds, the

  online reservation system for which is at issue herein. Defendant is the owner and/or operator of

  the "West Palm Beach/Lion Country Safari KOA" in this district. The West Palm Beach/Lion

   Country Safari KOA place of lodging and the other KOA places of lodging identified on Exhibit

   B are collectively referred to herein as the "non-bookable Places of Lodging". The KOA places

   of lodging identified on Exhibit A are collectively referred to as the "bookable Places of


   1 The facilities at issue and identified herein are, despite the Covid-l9 Pandemic, currently open for business and the
   online reservation system at issue is accepting reservations for these facilities.


                                                             2
Case 2:20-cv-14129-XXXX Document 1 Entered on FLSD Docket 04/29/2020 Page 3 of 22




  Lodging". The online reservation system for all of the KOA Places of Lodging is found at

  www.koa.com.

                  CLAIM FOR INJUNCTIVE RELIEF PURSUANT TO THE ADA

          5.      On July 26, 1990, Congress enacted the ADA explaining that the purpose of the

  ADA was to provide a clear and comprehensive national mandate for the elimination of

  discrimination against individuals with disabilities and to provide clear, strong, consistent,

  enforceable standards addressing said discrimination, invoking the sweep of congressional

  authority in order to address the major areas of discrimination faced day-to-day by people with

  disabilities to ensure that the Federal government plays a central role in enforcing the standards

  set by the ADA. (42 U.S.C. § 12101(b)(l)-(4)).

          6.      Pursuant to the mandates of 42 U.S.C. §12134(a), on September 15, 2010, the

  Department of Justice, Office of the Attorney General, published revised regulations for Title III

  of the Americans With Disabilities Act of 1990 in the Federal Register to implement the

  requirements of the ADA. Public accommodations, including places of lodging, were required to

   conform to these regulations on or before March 15, 2012.

          7.      On March 15, 2012, new regulations implementing Title III of the ADA took

   effect, imposing significant new obligations on inns, motels, hotels and other "places of

   lodging". 28 C.F.R. §36.302(e) states:

           "(1) Reservations made by places o f lodging. A public accommodation that owns, leases
   (or leases to), or operates a place of lodging shall, with respect to reservations made by any
   means, including by telephone, in-person, or through a third party -
   (i) Modify its policies, practices, or procedures to ensure that individuals with disabilities can
   make reservations for accessible guest rooms during the same hours and in the same manner
   as individuals who do not need accessible rooms;




                                                     3
Case 2:20-cv-14129-XXXX Document 1 Entered on FLSD Docket 04/29/2020 Page 4 of 22




  (ii) Identify and describe accessible features in the hotels and guest rooms offered through its
  reservations service in enough detail to reasonably permit individuals with disabilities to assess
  independently whether a given hotel or guest room meets his or her accessibility needs;2
  (iii) Ensure that accessible guest rooms are held for use by individuals with disabilities until all
  other guest rooms of that type have been rented and the accessible room requested is the only
  remaining room of that type;
  (tv) Reserve, upon request, accessible guest rooms or specific types of guest rooms and ensure
  that the guest cabins rooms are blocked and removed from all reservations systems; and
  (v) Guarantee that the specific accessible guest room reserved through its reservations service is
  held for the reserving customer, regardless of whether a specific room is held in response to
  reservations made by others."
           8.       The Places of Lodging are places of public accommodation that own and/or lease

  and operate a place of lodging pursuant to the ADA. The Places of Lodging have an online

  reservation system whereby potential patrons may reserve a guest cabin by the night. The

  reservation system is subject to the requirements of 28 C.F.R.§ 36.302(e) and Defendant is

  responsible for said compliance.

            9.       Most recently, during April, 2020 Plaintiff, from his home in this district,

  attempted to specifically identify and book a guaranteed reservation for an accessible guest cabin

  at the West Palm Beach/Lion Country Safari KOA through Defendant's online reservation

  system but was unable to do so due to Defendant's failure to comply with the requirements set

  forth in paragraph 7. After the foregoing occurred, Plaintiff attempted to specifically identify

  and book a guaranteed reservation for an accessible guest cabin at the non-bookable Places of

  Lodging identified on Defendant's online reservation system as listed on Exhibit "B" but was



   2 The United States Department of Justice, in "28 C.F.R. Appendix A to Part 36, Guidance on Revisions to ADA
   Regulation on Nondiscrimination on the Basis of Disability by Public Accommodations and Commercial Facilities",
   provides a section-by-section analysis of 28 C.F.R. §36.302(e)(1). In its analysis and guidance, the Department of
   Justice's official comments state that "information about the Hotel should include, at a minimum, information about
   accessible entrances to the hotel, the path of travel to guest check-in and other essential services, and the accessible
   route to the accessible room or rooms. In addition to the room information described above, these hotels should
   provide information about important features that do not comply with the 1991 Standards." An agency's
   interpretation of its own regulations, such as the Department of Justice's interpretation of 28 C.F.R. §36.302(e)(1),
   must be given "substantial deference" and "controlling weight" unless it is "plainly erroneous or inconsistent with
   the regulation." Thomas Jefferson Univ. v. Shalala, 512 U.S. 504, 512, 114 S.Ct. 2381, 129 L.Ed.2d 405 (1994).


                                                              4
Case 2:20-cv-14129-XXXX Document 1 Entered on FLSD Docket 04/29/2020 Page 5 of 22




  unable to do so due to Defendant's failure to comply with the requirements set forth in paragraph

  7. After the foregoing occurred, Plaintiff attempted to specifically identify and book a

  guaranteed reservation for an accessible guest cabin at the bookable Places of Lodging identified

  on Defendant's online reservation system as listed on Exhibit "A" but was unable to do so due to

  Defendant's failure to comply with 28 C.F.R. §36.302(e) (ii).

         10.     Plaintiff is an advocate of the rights of similarly situated disabled persons and,

  pursuant to Houston v. MarodSupermarkets, Inc., 733 F.3d 1323 (11th Cir. 2013), is a "tester"

  for the purpose of asserting his civil rights, monitoring, ensuring, and determining whether

  places of public accommodation, including online reservation systems for places of lodging, are

  in compliance with the ADA.

          11.    Defendant has discriminated against Plaintiff by denying him access to and full

  and equal enjoyment of the goods, services, facilities, privileges, advantages and

  accommodations offered at the Places of Lodging through its online reservation system due to

  the substantive ADA violations contained thereon.

          12.    The ADA violations for the online reservation system for Defendant's non-

  bookable Places of Lodging identified on Exhibit "B" and for the West Palm Beach/Lion

  Country Safari KOA consist of the following:

          a)     A failure of any policy, practice, or procedure ensuring that individuals with
                 disabilities can make reservations for accessible guest cabins at the Places of
                 Lodging during the same hours and in the same manner as individuals who do not
                 need accessible cabins;

          b)     A failure to identify and describe accessible features in the Places of Lodging and
                 guest cabins offered through the reservations service in enough detail to
                 reasonably permit individuals with disabilities to assess independently whether
                 the place of lodging or specific guest cabins meets his or her accessibility needs;

          c)     A failure to ensure that accessible guest cabins at the Places of Lodging
                 are held for use by individuals with disabilities until all other guest cabins


                                                    5
Case 2:20-cv-14129-XXXX Document 1 Entered on FLSD Docket 04/29/2020 Page 6 of 22




                  of that type have been rented and the accessible cabin requested is the only
                  remaining cabin of that type;

          d)      A failure to reserve, upon request, accessible guest cabins or specific types of
                  guest cabins at the Places of Lodging and ensure that the guest cabins requested
                  are blocked and removed from all reservations systems; and

          e)      A failure to guarantee that the specific accessible guest cabin reserved through the
                  reservations service at the Places of Lodging is held for the reserving customer,
                  regardless of whether a specific cabin is held in response to reservations made by
                  others.
           13.    The ADA violations for the online reservation system for Defendant's bookable

  Places of Lodging identified on Exhibit "A" consist of a failure to identify and describe

  accessible features in the bookable Places of Lodging and guest cabins offered through the

  reservations service in enough detail to reasonably permit individuals with disabilities to assess

  independently whether the place of lodging or specific guest cabin meets his or her accessibility

  needs. Although the Defendant's online reservation system, with regard to the bookable Places

   of Lodging, purports to allow, or suggests, that one may book an accessible room at these

   respective facilities, the online reservation system fails to identify or describe any accessible

   features at these facilities, whether in the common areas or in the cabins, in violation of 28 CFR

   §36.302(e)( 1)(ii)(and the United States Department of Justice's official guidance relative

   thereto).

           14.    Plaintiff is without an adequate remedy at law and is suffering irreparable harm

   and he reasonably anticipates that he will continue to suffer irreparable harm unless and until

   Defendant is required to correct the ADA violations to the online reservation system for its

   Places of Lodging and maintain the online reservation system and accompanying policies in a

   manner that is consistent with and compliant with the requirements of 28 C.F.R. §36.302(e).




                                                     6
Case 2:20-cv-14129-XXXX Document 1 Entered on FLSD Docket 04/29/2020 Page 7 of 22




           15.      Plaintiff has retained the undersigned counsel for the filing and prosecution o f this

  action and is entitled to recover reasonable attorneys’ fees, costs and expenses from Defendant,

  including litigation expenses and costs pursuant to 42 U.S.C. §12205.

           16.      Pursuant to 42 U.S.C. § 12188(a), this Court is provided with authority to grant

  injunctive relief to Plaintiff, including an Order compelling Defendant to implement policies,

  consistent with the ADA, to accommodate the disabled, by requiring Defendant to alter and

  maintain its online reservation system in accordance with the requirements set forth in paragraph

  7 above.J

           WHEREFORE, Plaintiff, David Poschmann, requests that the Court issue a permanent

  injunction enjoining Defendant from continuing its discriminatory practices, ordering Defendant

  to implement policies, consistent with the ADA, to accommodate the disabled, through requiring

  Defendant to alter and maintain the online reservation system for the Places of Lodging in




   3
     The injunction, to be meaningful and fulfill its intended purpose, should require Defendant to develop, and strictly
   enforce, a policy requiring regular monitoring of its online reservation system. As rates and classes of cabins change
   at its places of lodging, and the number and type of beds, accommodations and amenities offered in the various
   cabin types change from time to time, the availability of accessible cabins must be re-dispersed across these various
   price points, classes, as well as across cabins with disparate features (2010 ADA Standard 224.5). In light o f the
   foregoing, in addition to regular ongoing website maintenance and to reflect physical changes at the places o f
   lodging, the online reservation system must continuously be updated to properly reflect and describe Defendant's
   compliance wnth the substantive ADA Standards regarding accessible places of lodging in accordance with 28
   C.F.R. 36.302(e)(1).


                                                             7
Case 2:20-cv-14129-XXXX Document 1 Entered on FLSD Docket 04/29/2020 Page 8 of 22




  accordance with the requirements set forth in paragraph 7 above, and awarding Plaintiff

  reasonable attorneys’ fees, litigation expenses, including expert fees, and costs.

                                                        s/Drew M. Levitt
                                                        DREW M. LEVITT
                                                        Florida Bar No: 782246
                                                        drewmlevitt@gmail.com
                                                        LEE D. SARKIN
                                                        Florida Bar No. 962848
                                                        lsarkin@aol.com
                                                        4700 N.W. Boca Raton Boulevard, Ste. 302
                                                        Boca Raton, Florida 33431
                                                        Telephone (561) 994-6922
                                                        Facsimile (561) 994-0837
                                                        Attorneys for Plaintiff
Case 2:20-cv-14129-XXXX Document 1 Entered on FLSD Docket 04/29/2020 Page 9 of 22




                                       EXHIBIT "A"

                            Bookable purportedly accessible cabins

  Florida:
  Naples/Marco/Island KOA
  Okeechobee KOA
  Orland/Kissimmee KOA

  South Carolina:
  Anderson/Lake Hartwell KOA

  North Carolina:
  Cape Hatteras/Outer Banks KOA
  Outer Banks West/Currituck Sound KOA

  Virginia:
  Cape Hatteras/Chesapeake Bay KOA
  Chincoteague Island KOA
  Lynchburg/Blue Ridge Parkway KOA
  Richmond North/Kings Dominion KOA
  Virginia Beach KOA
  Williamsburg/Busch Gardens Area KOA

  Pennsylvania:
  Elizabethtown/Hershey KOA
  Jonestown/Hershey NE KOA
  Madison/Pittsburgh SE KOA
  Philadelphia/Westchester KOA

  New York:
  Chautauqua Lake KOA
  Cooperstown KOA
  Herkimer Diamond KOA
  Lake Placid/White Face MTN KOA
  Medina/Wildwood Lake KOA
  Niagra Falls/Grand Island KOA

   Connecticut:
   Mystic KOA

   Massachusetts:
   Boston/Cape Cod KOA

   Maine:
   Bar Harbor/Oceanside KOA


                                               1
Case 2:20-cv-14129-XXXX Document 1 Entered on FLSD Docket 04/29/2020 Page 10 of 22




   Vermont:
   Lake Bomoseen KOA

   Ohio:
   Canton/East Sparta KOA
   Shelby/Mandfield KOA

   Kentucky:
   Ashland/Huntington West KOA
   Kentucky Lakes/Prizer Point KOA
   Louisville South KOA

   Tennessee:
   Bristol/Kingsport KOA
   Crossville/I-40 KOA
   Manchester KOA
   Nashville KOA
   Pigeon Force/Gatlinburg KOA
   Townsend/Great Smokies KOA

   Indiana:
   Angola/Hogback Lake KOA
   Blufton/Fort Wayne South KOA
   South Bend/Elkhart North KOA

   Michigan:
   Covert/South Haven KOA
   Emmett KOA

   Oscoda/Tawas KOA
   Port Huron KOA
   Traverse City KOA
   Illinois:
   Benton KOA
   Lena KOA
   Rock Island/Quad Cities KOA

   Missouri:
   St. Louis West/Historic Route 66 KOA

   Arkansas:
   Hot Springs National Park KOA

   Wisconsin:
   Hayward KOA
Case 2:20-cv-14129-XXXX Document 1 Entered on FLSD Docket 04/29/2020 Page 11 of 22




   Louisiana:
   Lafayette KOA

   Texas:
   Austin East KOA
   Bastrop/SE Austin/Colorado River KOA
   Canton KOA
   San Angelo KOA
   South Padre Island KOA

   Kansas:
   Wellington KOA

   Nebraska:
   Grand Island KOA
   West Omaha/NE Lincoln KOA

   Minnesota:
   Southwest KOA

   Montana:
   St. Mary/East Glacier KOA
   Townsend/Canyon Ferry Lake KOA
   West Glacier KOA
   Yellowstone Park/West Gate KOA

   Colorado:
   Durango North/Riverside KOA
   Estes Park KOA

   Utah:
   Moab KOA
   New Mexico:
   Carlsbad KOA
   Raton KOA

   Arizona:
   Mesa/Apache Junction KOA
   Tucson/Lazydays KOA

   California:
   Lake Isabella/Kern River KOA
   Mt. Lassen/Shingletown KOA
   San Francisco North/Petaluma KOA
   Santa Cruz/Monterey Bay KOA
Case 2:20-cv-14129-XXXX Document 1 Entered on FLSD Docket 04/29/2020 Page 12 of 22




   Ventura Ranch KOA

   Oregon:
   Albany/Corvallis KOA
   Oregon Dunes KOA
   Redmond/Central Oregon KOA

   Iowa:
   Des Moines West KOA
   Waterloo/Lost Island Waterpark KOA
Case 2:20-cv-14129-XXXX Document 1 Entered on FLSD Docket 04/29/2020 Page 13 of 22




                                         EXHIBIT "B"

                                Non-Bookable accessible cabins

   Florida:
   Bradenton/Hunsader Farms KOA
   Deland/St. Johns River KOA
   Fort McCoy/Lake Oklawaha KOA
   Fort Myers/Pine Island KOA
   Fort Pierce Downtown KOA
   Jennings KOA
   Milton Gulf Pines KOA
   Orlando Southwest KOA
   Perry KOA
   St. Augustine Bch KOA
   St. Petersburg/Madeira Bch KOA
   Starke/Gainesville NE KOA
   Titusville/Kennedy Space Center KOS

   Georgia:
   Cartersville/Cassville-White KOA
   Cordele KOA
   Forsyth KOA
   Jacksonville North/St. Mary's KOA
   Lake Oconee/Greensboro KOA
   Lookout Mountain/Chattanooga West KOA
   Savannah South KOA
   Tifton KOA

   South Carolina:
   Charleston KOA
   Charlotte/Fort Mill KOA
   Mount Pleasant/Charleston KOA
   Myrtle Beach KOA
   Point South/I-95/Yemassee KOA
   Spartanburg/Gaffney KOA
   Travelers Rest/N. Greenville KOA

   North Carolina:
   Asheville East KOA
   Asheville West KOA
   Boone KOA
   Cherokee/Great Smokies KOA
   Greensboro KOA
   Murphy/Peace Valley KOA
   New Bern KOA



                                               1
Case 2:20-cv-14129-XXXX Document 1 Entered on FLSD Docket 04/29/2020 Page 14 of 22




   Statesville/I-77 KOA
   Wilmington KOA

   Virginia:
   Charlottesville KOA
   Fancy Gap/Blueridge ParkwayKOA
   Harrisonburg/Shenandoah Valley KOA
   Luray KOA
   Natural Bridge/Lexington KOA
   Wytheville KOA

   Maryland:

   Hagerstown/Antietam Battlefield KOA
   Washington DC/Capitol KOA

   Pennsylvania:
   Allentown KOA
   Bellefonte/State College KOA
   Delaware Water Gap/Pocono Mountain KOA
   Dubois/Treasure Lake KOA
   Erie KOA
   Gettysburg/Battlefield KOA
   Honesdale/Poconos KOA
   Kinzua East KOA
   Lancaster/New Holland KOA
   Meadville KOA
   Mercer/Grove City KOA
   Uniontown KOA
   Washington/Pittsburgh SW KOA
   Williamsport South/Nittany Mtn. KOA

   New Jersey:
   Cape May KOA
   Philadelphia South/Clarksboro KOA

   New York:
   Canandaigua/Rochester KOA
   Deer Park/New York City NW KOA
   Hammondsport/Bath KOA
   Houghton/Letchworth KOA
   Lake George/Saratoga KOA
   Natural Bridge/Watertown KOA
   New York City North/Newburgh KOA
   Niagra Falls North/Lewiston KOA
   Unadilla/I-88-Oneonta KOA



                                            2
Case 2:20-cv-14129-XXXX Document 1 Entered on FLSD Docket 04/29/2020 Page 15 of 22




   Watkins Glen/Corning KOA
   Westfield/Lake Erie KOA

   Massachusetts:
   Northampton/Springfield KOA

   New Hampshire:
   Chocorua KOA
   Lincoln/Woodstock KOA
   Littleton/Franconia North KOA
   Stafford/Lake Winnipesaukee South KOA
   Twin Mountain/Mt. Washington KOA

   Maine:
   Naples KOA
   Augusta/Gardiner KOA
   Saco/Old Orchard Beach KOA
   Skowhegan/Kennebec Valley KOA
   Bangor/Holden KOA
   Bucksport/Fort Knox KOA
   Freeport/Durham KOA
   Lebanon KOA On Salmon Falls River

   West Virginia:
   Flatwoods KOA
   Huntington/Foxfire KOA
   Harpers Ferry/Civil War Battlefields KOA

   Vermont:
   Brattleboro North KOA
   Quechee/Pine Valley KOA

   Ohio:
   Andover/Pymatuning Lake KOA
   Buckeye Lake/Columbus East KOA
   Butler/Mohican KOA
   Carrollton KOA
   Coshocton KOA
   Dayton KOA
   Homerville KOA
   Lake Milton/Berlin Lake KOA
   Lebanon/Cincinnati NE KOA
   Logan/Hocking Hills KOA
   Salem/Lisbon Ohio KOA
   Sandusky/Bayshore KOA
   Streetsboro/Cleveland SE KOA
Case 2:20-cv-14129-XXXX Document 1 Entered on FLSD Docket 04/29/2020 Page 16 of 22




   Sunbury/Columbus North KOA
   Thompson/Grand River Valley KOA
   Toledo East/Stony Ridge KOA
   Napakonetta KOA

   Kentucky:
   Bowling Green KOA
   Corbin/Laurel Lake KOA
   Horse Cave KOA
   Paducah/I-24/Kentucky Lake HOA
   Renfro Valley KOA
   Russell Springs KOA

   Tennessee:
   Baileyton KOA
   Buffalo/I-40/Exit 143 KOA
   Chattanooga North/Cleveland KOA
   Cli nton/Knoxville North KOA
   Gatlinburg East/Smoky Mountain KOA
   Nashville East/Lebanon KOA
   Nashville North KOA
   Paris Landing /Kentucky Lake KOA
   Sweetwater/I-75/Exit 62 KOA

   Indiana:
   Anderson/Muncie KOA
   Brown County/Nashville KOA
   Crawfordsville KOA
   Elkhart Co/Middlebury KOA
   Indiana Beach/Monticello KOA
   Indianapolis KOA
   Richmond KOA

   Michigan:
   Allendale/West Grand Rapids KOA
   Auburn Hills/Holly KOA
   Coloma/St. Joseph KOA
   Gaylord KOA
   Higgins Lake/Roscommon KOA
   Ludington East Pere Marquette River KOA
   Mackinaw City /Mackinac Island KOA
   Monroe Co./Toledo North KOA
   Munising/Pictured Rocks KOA
   Muskegon KOA
   Petoskey KOA
   St. Ignace/Mackinac Island KOA
Case 2:20-cv-14129-XXXX Document 1 Entered on FLSD Docket 04/29/2020 Page 17 of 22




   Illinois:
   Casey KOA
   Chicago Northwest KOA
   Kankakee South KOA
   Lasalle/Peru KOA
   Springfield KOA
   St. Louis NE/I-270/Granite City KOA

   Missouri:
   Branson KOA
   Joplin KOA
   Kansas City East/Oak Grove KOA
   Lake of the Ozarks/Linn KOA
   Lebanon/Bennett spring KOA
   Springfield/Route 66 KOA
   Stanton/Meramec KOA

   Mississippi:
   Meridien East/Toomsuba KOA
   Starkeville KOA

   Alabama:
   Decatur/Wheeler Lake KOA
   Gulf Shores/Pensacola West KOA

   Arkansas:
   Eureka Springs KOA
   Little Rock North/Jct. 1-40 KOA
   Memphis KOA

   Wisconsin:
   Door County KOA
   Hixton/Alma Center KOA
   Madison KOA
   Milton KOA
   Oakdale KOA
   Wisconsin Dells KOA

   Louisiana:
   Baton Rouge KOA
   New Orleans KOA
   Shreveport/Bossier City KOA

   Texas:
   Abilene KOA
   Amarillo KOA
Case 2:20-cv-14129-XXXX Document 1 Entered on FLSD Docket 04/29/2020 Page 18 of 22




   Brookeland/Lake Sam Rayburn KOA
   Burkburnett/Dallas/Arlington KOA
   Fredericksburg, Texas KOA
   Kerrville KOA
   Lake Conroe/Houston North KOA
   Lake Livingston/Onalaska KOA
   Leander/NW Austin KOA
   Lubbock KOA
   Lufkin KOA
   Mount Pleasant KOA
   Port Lavaca/Matagorda Bay KOA
   Rusk KOA
   San Antonio/Alamo KOA
   Texarkana KOA

   Kansas:
   Dodge City KOA
   Goodland KOA
   Kansas City West/Lawrence KOA
   Salina KOA
   Topeka/Capital City KOA
   Wakeeney KOA

   Oklahoma:
   Checotah/Lake Eufaula West KOA
   Elreno West KOA
   Elk City/Clinton KOA
   Oklahoma City East KOA
   Sallisaw/Fort Smith West KOA

   South Dakota:
   Badlands/White River KOA
   Belvidere East/Exit 170 KOA
   Custer/Mount Rushmore/Black Hills KOA
   Deadwood/Black Hills KOA
   Hot Springs/Black Hills KOA
   Kennebec KOA
   Mitchell KOA
   Mount Rushmore KOA At Palmer Gulch
   Rapid City/Black Hills KOA
   Sioux Falls KOA
   Spearfish/Black Hills KOA
   Yankton/Missouri River KOA

   North Dakota:
   Bismarck KOA
Case 2:20-cv-14129-XXXX Document 1 Entered on FLSD Docket 04/29/2020 Page 19 of 22




   Minnesota:
   Albert Lea/Austin KOA
   Bemidji KOA
   Cloquet/Duluth KOA
   Jackson KOA
   Minneapolis Northwest KOA
   Rochester/Marion KOA

   Montana:
   Big Timber/Greycliffe KOA
   Billings KOA
   Butte KOA
   Deer Lodge KOA
   Great Falls KOA
   Hardin KOA
   Livingston/Paradise Valley KOA
   Miles City KOA
   Missoula KOA
   Polson/Flathead Lake KOA
   Rd Lodge KOA
   Whitefish/Kalispell North KOA
   Yellowstone Park/Mountainside KOA

   Wyoming:
   Buffalo KOA
   Casper KOA
   Cheyenne KOA
   Cody KOA
   Devils Tower/Black Hills KOA
   Douglas KOA
   Dubois/Wind River KOA
   Greybull KOA
   Jackson Hole/Snake River KOA
   Laramie KOA
   Lyman KOA
   Rawlins KOA
   Rock Springs/Green River KOA
   Sheridan/Big Horn Mountains KOA

   Colorado:
   Alamosa KOA
   Buena Vista KOA
   Cardondale/Crystal River KOA
   Colorado Springs KOA
   Cortez/Mesaverde KOA
   Cotopaxi/Arkansas River KOA
Case 2:20-cv-14129-XXXX Document 1 Entered on FLSD Docket 04/29/2020 Page 20 of 22




   Craig KOA
   Cripple Creek KOA
   Denver East/Strasburg KOA
   Denver West/Central City KOA
   Fort Collins/Lakeside KOA
   Giennwood Springs West/Colorado River KOA
   Grand Junction KOA
   Gunnison KOA
   La Junta KOA
   Limon KOA
   Montrose/Black Canyon National Park KOA
   Ouray KOA
   Pueblo KOA
   Pueblo South/Colorado City KOA
   Royal George/Canon City KOA
   Salida/Mt. Shavano KOA
   Steamboat Springs KOA

   Utah:
   Bear Lake/Marinaside KOA
   Bear Lake/Trailside KOA
   Beaver KOA Brigham City/Perry South KOA
   Cannonville/Bryce Valley KOA
   Cedar City KOA
   Fillmore KOA
   Flaming George/Manila KOA
   Green River KOA
   Panguitch KOA
   Richfield KOA
   Salt Lake City KOA
   St. George/Hurricane KOA
   Vemal/Dinasourland KOA

   New Mexico:
   Alamogordo/White Sands KOA
   Albuquerque KOA
   Albuquerque North/Bemalillo KOA
   Grants KOA
   Las Cruces KOA
   Las Vegas, New Mexico KOA
   Lordsburg KOA
   Santa Fe KOA
   Silver City KOA




                                               8
Case 2:20-cv-14129-XXXX Document 1 Entered on FLSD Docket 04/29/2020 Page 21 of 22




   Arizona:
   Benson KOA
   Grand Canyon/Williams KOA
   Holbrook/Petrified Forest KOA
   Kingman KOA
   Picacho/Tucson NW KOA
   Seligman/Route 66 KOA
   Wilcox/Cochise, Az KOA
   Williams/Exit 167/Circle Pines KOA

   Idaho:
   Craters of the Moon/Arco KOA
   Kamiah/Clearwater River KOA
   Lava Hot Springs East KOA
   Montepelier Creek KOA
   Pocatello KOA
   Twin Falls/Jerome KOA

   Nevada:
   Ely KOA
   Wendover KOA

   California:
   Acton/Los Angeles North KOA
   Avila/Pismo Beach KOA
   Barstow/Calico KOA
   Benbow KOA
   Boulevard/Cleveland National Forest KOA
   Cloverdale/Healdsburg KOA
   Coleville/Walker KOA
   Crescent City/Redwood KOA
   Mount Shasta City KOA
   Needles KOA
   Palm Springs/Joshua Tree Placerville KOA
   Salinas/Monterey KOA
   San Diego Metro KOA
   Santa Margarita KOA
   Trinity Lake KOA
   Visalia/Sequoia National Park KOA

   Oregon:
   Astoria/Warrenton/Seaside KOA
   Banson/Port Orford KOA
   Cascade Locks/Portland East KOA
   Grants Pass KOA
   Klamath Falls KOA
Case 2:20-cv-14129-XXXX Document 1 Entered on FLSD Docket 04/29/2020 Page 22 of 22




   Lemolo Lake/Crater Lake North KOA
   Lincoln City KOA
   Medford/Goldhill KOA
   Waldport/Newport KOA

   Washington (state):
   Baycenter/Willapa Bay KOA
   Boyer Park & Marina/Snake River KOA
   Burlington/Anacortes KOA
   Concrete/Grandy Creek KOA
   Ellensburg KOA
   Leavenworth/Pine Village KOA
   Lynden/Bellingham KOA
   Newport/Little Diamond Lake KOA
   Olympic Peninsula/Port Angeles KOA
   Spokane KOA
   Starbuck/Lyons Ferry Marina KOA
   Winthrop/N. Cascades National Park KOA

   Iowa:
   Newton/Des Moines East KOA
   Onawa/Blue Lake KOA
